



2011 EQUITY INCENTIVE PLAN
OF SYNIVERSE CORPORATION
RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) is entered into as
of this ___ day of _____, 2016 (the “Grant Date”) by and between Syniverse
Corporation (the “Company”) and [recipient name] (the “Recipient”).
AGREEMENT
In consideration of the mutual covenants and agreements set forth herein and for
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereby agree as follows:
ARTICLE 1
DEFINITIONS


1.1Definitions. As used in this Agreement, and unless the context requires a
different meaning, the following terms have the meanings specified below. All
capitalized terms used in this Agreement without definition shall have the
meanings ascribed in the Plan.


(a)“Change in Control” means any transaction or series of transactions pursuant
to which any Person or group of related Persons other than the Carlyle Entities
and their respective Affiliates in the aggregate acquire(s) (i) beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of equity
securities of the Company possessing the voting power (other than voting rights
accruing only in the event of a default, breach or event of noncompliance that
has not yet occurred) to elect a majority of the Board (whether by merger,
consolidation, reorganization, combination, sale or transfer of the Company’s
equity, securityholder or voting agreement, proxy, power of attorney or
otherwise) or (ii) all or substantially all of the Company’s assets determined
on a consolidated basis; provided that a Public Offering shall not constitute a
Change in Control; provided, further, that any transaction or series of
transactions shall only constitute a Change in Control if such transaction or
series of transactions constitutes a “change in control event” within the
meaning of Section 409A of the Code.


(b)“Contractual Obligation” means as to any Person, any provision of any
security issued by such Person or any provision of any agreement, lease of real
or personal property, undertaking, contract, indenture, mortgage, deed of trust
or other instrument to which such Person is a party or by which it or any of its
property is bound.


(c)“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision of any thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity exercising public
functions owned or controlled, through stock or capital ownership or otherwise,
by any of the foregoing.


(d)“Plan” means the 2011 Equity Incentive Plan of Syniverse Corporation, as may
be amended from time to time.


(e)“Public Offering” shall mean the sale in an underwritten public offering
registered under the Securities Act of equity securities of the Company or a
corporate successor to the Company.


(f)“Requirements of Law” means, as to any Person, the provisions of the
Certificate of Incorporation and By-laws or other organizational or governing
documents of such Person, and any law, treaty, rule, regulation, right,
privilege, qualification, license or franchise, order, judgment, or
determination,





--------------------------------------------------------------------------------





in each case, of an arbitrator or a court or other Governmental Authority, in
each case, applicable to or binding upon such Person or any of its property (or
to which such Person or any of its property is subject) or applicable to any or
all of the transactions contemplated by, or referred to in, this Agreement.


ARTICLE 2
GRANT OF RESTRICTED STOCK UNITS


2.1Award of RSUs. Effective as of the Grant Date, the Company hereby grants to
the Recipient an award of [number granted] restricted stock units (“RSUs”), upon
the terms and conditions set forth in the Plan and this Agreement. Each RSU
represents the right to receive one Share as set forth in Section 4.1, at the
times and subject to the conditions set forth herein. However, unless and until
the RSUs become vested, the Recipient will have no right to the payment of any
Shares subject thereto. Prior to the actual delivery of any Shares, the RSUs
will represent an unsecured obligation of the Company, payable only from the
general assets of the Company.


ARTICLE 3
VESTING


3.1Vesting. Subject to Sections 3.2, 3.3 and 3.4, the RSUs shall become vested
and non-forfeitable in two installments as follows:


(a)The first installment shall consist of 50% of the RSUs and shall become
vested on the 18 month anniversary of the Grant Date; and


(b)The second installment shall consist of 50% of the RSUs and shall become
vested on the 36 month anniversary of the Grant Date.


3.2Termination of Employment. In the event of the termination of employment as
an Employee with the Company and its Subsidiaries, the unvested RSUs shall be
automatically forfeited by the Recipient as of the date of such termination of
employment and shall not thereafter become vested.


3.3Change in Control Vesting. Subject to Section 3.2 and 3.4, the RSUs shall
become vested and non-forfeitable in the event of termination of service without
Cause within the twelve (12)-month period immediately following a Change in
Control.


3.4Discretionary Vesting. The Administrator may, in its sole discretion,
accelerate the vesting of any portion of the RSUs that has not been forfeited
pursuant to Section 3.2 and has not otherwise become vested pursuant to Section
3.1, Section 3.3 or otherwise.


ARTICLE 4
ISSUANCE OF COMMON STOCK


4.1Issuance of Shares. As soon as administratively practicable following the
vesting of any RSUs pursuant to Section 3 or otherwise, and, in any event,
within sixty (60) days following such vesting (for the avoidance of doubt, this
deadline is intended to comply with the “short-term deferral” exemption from
Section 409A of the Code), the Company shall deliver to the Recipient a number
of Shares equal to the number of RSUs that vest on the applicable vesting date,
unless such RSUs terminate prior to the given vesting date pursuant to Section
3.2. The Recipient hereby agrees that except as required by law, he will not
disclose to any Person other than the Recipient’s spouse and/or tax or financial
advisor (if any) the grant of the RSUs





--------------------------------------------------------------------------------





or any of the terms or provisions hereof without the prior approval of the
Administrator, and the Recipient agrees that, in the discretion of the
Administrator, the RSUs shall be forfeited if the Recipient violates the
non-disclosure provisions of this Section 4.1. In connection with the grant of
the RSUs, the Recipient shall cause his spouse, if any, to execute the consent
attached hereto as Exhibit A as soon as practicable following the Grant Date.


4.2Conditions to Issuance of Stock Certificates.


(a)The Administrator may, in good faith in the reasonable exercise of its
discretion, take whatever additional actions it deems appropriate to effect
compliance by the Company and the Recipient of the Securities Act, the Exchange
Act and any other federal or state securities laws or regulations, including,
without limitation, placing legends on share certificates pursuant to Section
4.2(b) or otherwise. A certificate of shares will be delivered to the Recipient
at the Company’s principal place of business following the issuance of Shares
under Section 4.1 or the Company may, in the Administrator’s discretion, retain
physical possession of the certificate until such time as the Administrator
deems appropriate. In lieu of the delivery of certificates, evidence of
ownership in the Shares may be evidenced by the book-entry method. The Company
shall not have any liability to the Recipient for any delay in the delivery of
certificates issued in respect of the Shares. Notwithstanding the above, the
Company shall not be required to issue or deliver any certificate or
certificates for Shares issued or otherwise evidence ownership in another form
(e.g., book entry) prior to fulfillment of all of the following conditions:


(i)The admission of such Shares to listing on any and all stock exchanges on
which such class of stock is then listed;


(ii)The completion of any registration or other qualification of such Shares, or
the determination of exemption from registration or qualification, under any
state or federal law or under the rulings or regulations of the Securities and
Exchange Commission or any other governmental regulatory body, which the
Administrator shall, in good faith, in the reasonable exercise of discretion,
deem necessary or advisable; and


(iii)The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in good faith, in the
reasonable exercise of its discretion, determine to be necessary or advisable.


(b)To the extent the Company delivers a certificate of shares pursuant to
Section 4.2(a), such certificate will bear the following legend (or one to
substantially similar effect):


“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR STATE SECURITIES
LAWS AND CANNOT BE OFFERED, SOLD, OR TRANSFERRED IN THE ABSENCE OF REGISTRATION
OR EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS AND REGULATIONS PROMULGATED THEREUNDER. THE SHARES REPRESENTED
BY THIS CERTIFICATE HAVE BEEN ACQUIRED BY THE REGISTERED OWNER HEREOF FOR
INVESTMENT AND NOT WITH A VIEW TO OR FOR SALE IN CONNECTION WITH ANY
DISTRIBUTION THEREOF IN VIOLATION OF THE SECURITIES ACT. THE SHARES MAY NOT BE
SOLD,





--------------------------------------------------------------------------------





PLEDGED, TRANSFERRED OR ASSIGNED EXCEPT IN A TRANSACTION WHICH IS EXEMPT FROM
REGISTRATION UNDER THE PROVISIONS OF THE SECURITIES ACT OR ANY APPLICABLE STATE
SECURITIES LAWS, OR PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR IN A
TRANSACTION OTHERWISE IN COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES
LAWS.”
“ANY SALE OR OTHER TRANSFER, PLEDGE OR HYPOTHECATION (“TRANSFER”) OF THIS
SECURITY IS RESTRICTED BY THE TERMS OF THE MANAGEMENT STOCKHOLDERS AGREEMENT
DATED APRIL 6, 2011, AS AMENDED OR AMENDED AND RESTATED AND IN EFFECT, BY AND
AMONG THE COMPANY AND THE OTHER PARTIES THERETO AND MAY NOT BE TRANSFERRED
EXCEPT IN COMPLIANCE THEREWITH.”
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF THE RECIPIENT


The Recipient hereby represents and warrants with respect to the RSUs granted
pursuant to this Agreement, as of the date hereof, as follows:
5.1Authorization. The Recipient has the necessary authority and capacity to
enter into and perform his obligations under this Agreement.


5.2Noncontravention. The execution, delivery and performance of this Agreement
by the Recipient and the consummation of the transactions contemplated hereby,
do not and will not (a) violate any Requirements of Law applicable to the
Recipient, or (b) result in a material breach or default under any of the
Contractual Obligations of the Recipient, or under any order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority, in
each case applicable to the Recipient or the Recipient’s properties.


5.3Binding Effect. This Agreement has been duly executed and delivered by the
Recipient, and this Agreement constitutes the legal, valid and binding
obligations of the Recipient, enforceable against the Recipient in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.


5.4Governmental Authorization; Third Party Consent. No approval, consent,
compliance, exemption, authorization, or other action by, or notice to, or
filing with, any Governmental Authority or any other Person in respect of any
Requirements of Law, and no lapse of a waiting period under any Requirements of
Law, is necessary or required in connection with the execution, delivery or
performance by the Recipient (including, without limitation, the acquisition of
the RSUs (or the Shares issuable thereunder) or enforcement against the
Recipient of this Agreement or the transactions contemplated hereby.







--------------------------------------------------------------------------------





5.5Broker’s, Finder’s or Similar Fees. There are no brokerage commissions,
finder’s fees or similar fees or commissions payable in connection with the
transactions contemplated hereby based on any agreement, arrangement or
understanding with the Recipient or any action taken by the Recipient. The
Company shall not be liable for any costs or expenses incurred by or on behalf
of the Recipient in connection with this Agreement or the transactions
contemplated hereby.


5.6Securities Law Representations.


(a)The Recipient is receiving the RSUs (and will receive the Shares) for
investment for his own account and not with a view to, or for resale in
connection with, the distribution or other disposition thereof, other than as
contemplated hereby.


(b)The Recipient has been given the opportunity to obtain any information or
documents which he deems necessary to evaluate the merits and risks related to
his investment in the RSUs (and the Shares issuable thereunder) and to verify
the information received, and the Recipient’s knowledge and experience in
financial and business matters are such that he is capable of evaluating the
merits and risks of his receipt of the RSUs (and the Shares issuable
thereunder).


(c)The Recipient’s financial condition is such that he can afford to bear the
economic risk of holding the RSUs (and the Shares issuable thereunder) for an
indefinite period of time and has adequate means for providing for the
Recipient’s current needs and contingencies and to suffer a complete loss of his
investment in the RSUs (and the Shares issuable thereunder).


(d)The Recipient hereby consents to the placement of a restrictive legend as
contemplated herein and by the Stockholders Agreement.


(e)The Recipient is an “accredited investor,” as that term is defined in
Regulation D under the Securities Act.


ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company hereby represents and warrants to the Recipient, as of the date
hereof, as follows:
6.1Organization, Good Standing, Corporate Power and Qualification. The Company
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware and has all requisite corporate power and
authority to carry on its business as presently conducted. The Company is
qualified to transact business and is in good standing in each jurisdiction
where it is required to be so qualified, except where the failure to be so
qualified would not have a material adverse effect.


6.2Authority; Binding Effect. The Company has the requisite corporate power and
authority to enter into and deliver this Agreement, perform its obligations
herein, and consummate the transactions contemplated hereby. This Agreement is a
valid, legal and binding obligation of the Company enforceable against it in
accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally and subject to general principles of
equity.





--------------------------------------------------------------------------------





6.3No Conflicts. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, will result in any
material violation of (a) the charter and by-laws of the Company, and (b) any
applicable law, ordinance, rule or regulation or any applicable order of any
court or Governmental Authority, which violation, conflict or default would have
a material adverse effect on the business, assets, properties, financial
condition or results of operations of the Company or on the ability of the
Company to perform its obligations hereunder.


6.4The Shares. The Shares, when issued and delivered in accordance with the
terms and for the consideration set forth in this Agreement, will be validly
issued, fully paid and nonassessable and free of restrictions on transfer other
than (a) restrictions on transfer under applicable state and federal securities
laws, (b) the terms and conditions of the Plan and the Stockholders Agreement
and (c) liens or encumbrances created by or imposed by the Recipient.


6.5No Broker Fees. The Company has not employed any investment banker, broker or
finder or incurred any actual or potential liability or obligation, whether
direct or indirect, for any brokers’ fees or finders’ fees in connection with
the transactions contemplated by this Agreement, for which the Recipient will be
liable.


ARTICLE 7
TAXATION


7.1Withholdings. Whenever the RSUs become vested pursuant to Section 3 or are
settled in Shares pursuant to Section 4, the Company shall notify the Recipient
of the amount of tax, if any, which must be withheld by the Company under all
applicable federal, state and local tax laws. The Recipient agrees to make
arrangements with the Company to (a) remit a cash payment of the required amount
to the Company or (b) authorize the deduction of such amount from the
Recipient’s compensation. Notwithstanding the prior sentence, with the consent
of the Administrator and subject to any applicable legal conditions or
restrictions, the Company shall, upon the Recipient’s request, accept surrender
of a whole number of Shares issued hereunder (or other Shares held by the
Recipient) having a Fair Market Value, determined as of the date the amount of
tax to be withheld is to be determined pursuant to the Code or other applicable
law (the “Tax Date”), not in excess of the minimum of tax required to be
withheld by law (or such other amount as may be necessary to avoid variable
award accounting) to cover all or a portion of the applicable withholding taxes
(with the remainder paid pursuant to the preceding sentence). Request for such
surrender shall be made in writing in a form acceptable to the Administrator and
shall be subject to the following restrictions: (i) the election must be made on
or prior to the applicable Tax Date and (ii) once made, the election shall be
irrevocable as to the particular Shares for which the election is made. Any
adverse consequences to the Recipient arising in connection with the share
withholding procedure set forth in this Section 7.1 shall be the sole
responsibility of the Recipient.


ARTICLE 8
RESTRICTIVE COVENANTS


8.1Obligation to Maintain Confidentiality. The Recipient acknowledges that the
confidential or proprietary information and data (including trade secrets) of
the Company or any of its Subsidiaries or Affiliates obtained by the Recipient
while employed by or in the service of the Company or any of its Subsidiaries or
Affiliates (including, without limitation, prior to the Grant Date)
(“Confidential Information”) are the property of the Company or such
Subsidiaries or Affiliates, including information concerning acquisition
opportunities in or reasonably related to the Company’s, or such Subsidiaries’
or Affiliates’ business or industry of which the Recipient becomes aware during
the period of the Recipient’s employment or service. Therefore, the Recipient
agrees that he or she will not disclose to any unauthorized person, group or
entity or use for the Recipient’s own account any Confidential Information
without





--------------------------------------------------------------------------------





the Company’s written consent, unless and to the extent that the Confidential
Information, (a) becomes generally known to and available for use by the public
other than as a result of the Recipient’s acts or omissions to act, (b) was
known to the Recipient prior to the Recipient’s employment or service with the
Company or any of its Subsidiaries and Affiliates, or (c) is required to be
disclosed pursuant to any applicable law or court order. The Recipient shall use
reasonable best efforts to deliver to the Company on the date of his or her
termination of service, or at any other time the Company may request, all
memoranda, notes, plans, records, reports, computer tapes, printouts and
software and other documents and data (and copies thereof) relating to the
Confidential Information, Work Product (as defined below) or the business of the
Company and its Subsidiaries and Affiliates (including, without limitation, all
acquisition prospects, lists and contact information) which the Recipient may
then possess or have under his or her control, but excluding financial
information of the Company relating to the Recipient’s ownership of Shares,
which information will nonetheless continue to constitute Confidential
Information.


8.2Ownership of Property. The Recipient acknowledges that all discoveries,
concepts, ideas, inventions, innovations, improvements, developments, methods,
processes, programs, designs, analyses, drawings, reports, patent applications,
copyrightable work and mask work (whether or not including any Confidential
Information) and all registrations or applications related thereto, all other
proprietary information and all similar or related information (whether or not
patentable) that relate to the Company’s or any of its Subsidiaries’ or
Affiliates’ actual or anticipated business, research and development, or
existing or future products or services and that were or are conceived,
developed, contributed to, made, or reduced to practice by the Recipient (either
solely or jointly with others) while employed by or in the service of the
Company or any of its Subsidiaries or Affiliates (including, without limitation,
prior to the date of this Agreement) (including any of the foregoing that
constitutes any proprietary information or records) (“Work Product”) belong to
the Company or such Subsidiary or Affiliate and the Recipient hereby assigns,
and agrees to assign, all of the above Work Product to the Company or to such
Subsidiary or Affiliate. Any copyrightable work prepared in whole or in part by
the Recipient in the course of the Recipient’s work for any of the foregoing
entities shall be deemed a “work made for hire” under the copyright laws, and
the Company or such Subsidiary or Affiliate shall own all rights therein. To the
extent that any such copyrightable work is not a “work made for hire,” the
Recipient hereby assigns and agrees to assign to the Company or such Subsidiary
or Affiliate all right, title, and interest, including without limitation,
copyright in and to such copyrightable work. The Recipient shall as promptly as
practicable under the circumstances disclose such Work Product and copyrightable
work to the Company and perform all actions reasonably requested by the Company
(whether during or after the Recipient’s employment with or service to the
Company and its Subsidiaries and Affiliates) to establish and confirm the
Company’s or such Subsidiary’s or Affiliate’s ownership (including, without
limitation, assignments, consents, powers of attorney, and other instruments).
Notwithstanding the foregoing, to the extent the Recipient’s principal place of
business is California or Illinois, the Recipient understands that this
Agreement does not require assignment of any Work Product to the extent such
Work Product qualifies for protection under Section 2870 of the California Labor
Code or 765 Illinois Compiled Statutes 1060, as applicable, the current text of
each which is attached hereto as Exhibit B.


8.3Third Party Information. The Recipient understands that the Company and its
Subsidiaries and Affiliates will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s and its Subsidiaries and Affiliates’ part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During the period of the Recipient’s employment with or service to the
Company or its Subsidiaries or Affiliates and thereafter, and without in any way
limiting the provisions of Section 8.1 above, the Recipient will hold Third
Party Information in the strictest confidence and will not disclose to anyone
(other than personnel and consultants of the Company or its Subsidiaries and
Affiliates who need to know such information in connection with their work for
the Company or its Subsidiaries and Affiliates) or use, except in connection
with the Recipient’s work for the Company or its Subsidiaries and Affiliates,
Third Party Information unless expressly authorized by the Company in writing or
unless and to the extent that the Third Party Information, (a) becomes generally
known to and available for use by the public other than as a result of the
Recipient’s acts or omissions to act, (b) was known to the Recipient prior to
the Recipient’s employment with or service to the Company or any of its
Subsidiaries and Affiliates, or (c) is required to be disclosed pursuant to any
applicable law or court order.


8.4Use of Information of Prior Employers. During the Recipient’s employment or
service, the Recipient will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employers or





--------------------------------------------------------------------------------





any other person to whom the Recipient has an obligation of confidentiality, and
will not bring onto the premises of the Company, its Subsidiaries or Affiliates
any unpublished documents or any property belonging to any former employer or
any other person to whom the Recipient has an obligation of confidentiality
unless consented to in writing by the former employer or person. The Recipient
will use in the performance of the Recipient’s duties only information which is
(a) (i) common knowledge in the industry or (ii) is otherwise legally in the
public domain, (b) is otherwise provided or developed by the Company, its
Subsidiaries or Affiliates or (c) in the case of materials, property or
information belonging to any former employer or other person to whom the
Recipient has an obligation of confidentiality, approved for such use in writing
by such former employer or person.


8.5Noncompetition and Nonsolicitation. The Recipient acknowledges that, in the
course of the Recipient’s employment, the Recipient will become familiar with
the Company’s and its Subsidiaries’ and Affiliates’ trade secrets and with other
confidential information concerning the Company and its Subsidiaries and
Affiliates and that the Recipient’s services will be of special, unique and
extraordinary value to the Company and its Subsidiaries and Affiliates.
Therefore, the Recipient agrees that:


(a)Noncompetition. While employed by the Company or any of its Subsidiaries or
Affiliates, and for a period beginning on the date of termination of the
Recipient’s employment for any reason and ending on the first anniversary of
such date of termination (the “Noncompete Period”), the Recipient shall not,
anywhere in the world where the Company or its Subsidiaries or Affiliates
conduct or actively propose to conduct business during the Recipient’s
employment, directly or indirectly own, manage, control, participate in, consult
with, be employed by or in any manner engage in any business competing with the
businesses of the Company or its Subsidiaries or Affiliates prior to the
Recipient’s termination of service with the Company and its Subsidiaries and
Affiliates; provided, however, that the Recipient may own up to 2% of any class
of an issuer’s publicly traded securities. Nothing in this Section 8.5(a)
confers upon the Recipient any right to receive severance or obligates the
Company to pay any severance to the Recipient in connection with his or her
termination of service for any reason.


(b)Nonsolicitation. During the Noncompete Period, the Recipient shall not
directly or indirectly through another entity (i) induce or attempt to induce
any employee of the Company or its Subsidiaries or Affiliates to leave the
employ of the Company or any of its Subsidiaries or Affiliates, or in any way
interfere with the relationship between the Company or its Subsidiaries or
Affiliates and any employee thereof, and (ii) hire any person who was an
employee of the Company or any of its Subsidiaries or Affiliates within 180 days
prior to the time such employee was hired by the Recipient, (iii) induce or
attempt to induce any customer, supplier, licensee or other business relation of
the Company or its Subsidiaries or Affiliates to cease doing business with the
Company or its Subsidiaries or Affiliates or in any way interfere with the
relationship between any such customer, supplier, licensee or business relation
and the Company or its Subsidiaries or Affiliates or (iv) directly or indirectly
acquire or attempt to acquire an interest in any business relating to the
business of the Company or its Subsidiaries or Affiliates and with which the
Company, its Subsidiaries or Affiliates has entered into substantive
negotiations or has requested and received confidential information relating to
the acquisition of such business by the Company, its Subsidiaries or Affiliates
in the two-year period immediately preceding the Recipient’s termination of
service with the Company or any of its Subsidiaries or Affiliates.


Notwithstanding anything to the contrary herein, in the event the Recipient’s
principal place of business as of the date of his or her termination of service
is California, the covenants set forth in Sections 8.5(a) and 8.5(b)(ii) through
8.5(b)(iv) shall not apply.
(c)Enforcement. If, at the time of enforcement of Section 8.5(a) or (b), a court
holds that the restrictions stated herein are unreasonable under circumstances
then existing, the parties hereto agree that the maximum duration, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area and that the court shall be allowed to revise
the restrictions contained herein to cover the maximum duration, scope and area
permitted by law. The Recipient agrees that because his or her services are
unique and the Recipient has access to confidential information, money damages
would be an inadequate remedy for any breach of Article VIII. The Recipient
agrees that the Company, its Subsidiaries and Affiliates, in the event of a
breach or threatened breach of this Article VIII, may seek injunctive or other
equitable relief in addition to any other remedy available to





--------------------------------------------------------------------------------





them in a court of competent jurisdiction without posting bond or other
security.


(d)Non-disparagement. The Recipient agrees that at no time during his employment
by the Company or any of its Subsidiaries or Affiliates or thereafter, shall he
make, or cause or assist any other person to make, any statement or other
communication to any third party which impugns or attacks, or is otherwise
critical of, in any material respect, the reputation, business or character of
the Company or any of its Subsidiaries or Affiliates or any of their respective
directors, officers or employees; provided that the Recipient shall not be
required to make any untruthful statement or to violate any law; and provided,
further, that the Recipient may make any truthful statement or communication to
any third party which clarifies or corrects any statement or other communication
by or on behalf of the Company or any of its Subsidiaries or Affiliates or any
of their respective directors, officers or employees which impugns or attacks,
or is otherwise critical of, in any material respect, the reputation, business
or character of the Recipient.


(e)Acknowledgments. The Recipient acknowledges that the provisions of this
Article VIII are (i) in addition to, and not in limitation of, any obligation of
the Recipient’s under the terms of any employment agreement with the Company or
any of its Subsidiaries or Affiliates, (ii) in consideration of (A) employment
with the Company or any of its Subsidiaries or Affiliates, (B) the issuance of
the RSUs by the Company and (C) additional good and valuable consideration as
set forth in this Agreement. In addition, the Recipient agrees and acknowledges
that the restrictions contained in Article VIII do not preclude the Recipient
from earning a livelihood, nor do they unreasonably impose limitations on the
Recipient’s ability to earn a living. In addition, the Recipient acknowledges
that (x) the business of the Company and its Subsidiaries and Affiliates will be
international in scope and without geographical limitation, (y) notwithstanding
the state of incorporation or principal office of the Company or its
Subsidiaries or Affiliates, or any of their respective executives or employees
(including the Recipient), it is expected that the Company and its Subsidiaries
and Affiliates will have business activities and have valuable business
relationships within its industry throughout the world, and (z) as part of the
Recipient’s responsibilities, the Recipient will be traveling and conducting
business throughout the world in furtherance of the Company’s and/or its
Subsidiaries’ and Affiliates’ business and their respective relationships. The
Recipient agrees and acknowledges that the potential harm to the Company or its
Subsidiaries or Affiliates of the non-enforcement of this Article VIII outweighs
any potential harm to the Recipient of its enforcement by injunction or
otherwise. The Recipient acknowledges that he or she has carefully read this
Agreement and has given careful consideration to the restraints imposed upon the
Recipient by this Agreement, and is in full accord as to their necessity for the
reasonable and proper protection of confidential and proprietary information of
the Company, and its Subsidiaries and Affiliates now existing or to be developed
in the future. The Recipient expressly acknowledges and agrees that each and
every restraint imposed by this Agreement is reasonable with respect to subject
matter, time period and geographical area.


ARTICLE 9
MISCELLANEOUS


9.1The Plan and Stockholders Agreement. The RSUs issued pursuant to this
Agreement shall also be subject to the terms and conditions of the Plan. Any
Shares issued pursuant to this Agreement shall also be subject to the terms and
conditions of the Plan and the Stockholders Agreement. Prior to the issuance of
any Shares hereunder, the Recipient shall execute a joinder or other appropriate
document (as determined by the Company) to become a party to the Stockholders
Agreement. In the event of a conflict between the terms of this Agreement and
the Plan or the Stockholders Agreement, the terms of the Plan or the
Stockholders Agreement shall control.


9.2Rights as Stockholder. Neither the Recipient nor any person claiming under or
through the Recipient will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares that may become deliverable hereunder
unless and until such Shares have been issued, recorded on the records of the
Company or its transfer agents or registrars, and delivered in certificate or
book entry form to the Recipient.







--------------------------------------------------------------------------------





9.3Amendment and Waiver. This Agreement may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Administrator or the Board; provided that, except as provided by Section 9.1
of the Plan, neither the amendment, modification, suspension nor termination of
this Agreement shall, without the consent of the Recipient, materially impair
any rights or obligations under the RSUs.


9.4Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.


9.5Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.


9.6Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of law principles of any jurisdiction.


9.7Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired.


9.8Entire Agreement. This Agreement, together with the Stockholders Agreement
and the Plan, is intended by the parties hereto as a final expression of their
agreement and is intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein. There are no restrictions, promises, warranties or
undertakings, other than those set forth herein or therein. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.


9.9Further Assurances. Each of the parties shall execute such documents and
perform such further acts (including, without limitation, obtaining any
consents, exemptions, authorizations, or other actions by, or giving any notices
to, or making any filings with, any Governmental Authority or any other Person)
as may be reasonably required or desirable to carry out or to perform the
provisions of this Agreement.


9.10Recipient Representation; Not a Contract of Service. The Recipient hereby
represents that the Recipient’s execution of this Agreement and participation in
the Plan is voluntary and that the Recipient has in no way been induced to enter
into this Agreement in exchange for or as a requirement of the expectation of
service with the Company or any of its Subsidiaries. Nothing in this Agreement
or in the Plan shall confer upon the Recipient any right to continue as a
Service Provider or shall interfere with or restrict in any way the rights of
the Company or its Subsidiaries, which are hereby expressly reserved, to
discharge the Recipient at any time for any reason whatsoever, with or without
cause except pursuant to an employment or consulting agreement executed by and
between the Company and the Recipient and approved by the Board.


9.11Conformity to Securities Laws. The Recipient acknowledges that the Plan and
this Agreement is intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission, including without limitation Rule 16b-3. Notwithstanding anything
herein to the contrary, the Plan, the Stockholders Agreement and this Agreement
shall be administered, and the RSUs are granted, only in such a manner as to
conform to such laws, rules and regulations. To the extent permitted by
applicable law, the





--------------------------------------------------------------------------------





Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.


9.12Data Privacy Consent. As a condition of the RSU grant, the Recipient
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in this paragraph by and
among, as applicable, the Company and its Subsidiaries and Affiliates for the
exclusive purpose of implementing, administering and managing the Recipient’s
participation in the Plan. The Recipient understands that the Company and its
Subsidiaries and Affiliates hold certain personal information about the
Recipient, including the Recipient’s name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all restricted stock units or any other entitlement to
Shares awarded, canceled, exercised, vested, unvested or outstanding in the
Recipient’s favor, for the purpose of implementing, managing and administering
the Plan (the “Data”). The Recipient further understands that the Company and
its Subsidiaries and Affiliates may transfer the Data amongst themselves as
necessary for the purpose of implementation, administration and management of
the Recipient’s participation in the Plan, and that the Company and its
Subsidiaries and Affiliates may each further transfer the Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan. The Recipient understands that these recipients may be
located in the Recipient’s country, or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than the
Recipient’s country. The Recipient understands that he may request a list with
the names and addresses of any potential recipients of the Data by contacting
his local human resources representative. The Recipient authorizes such
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing the
Recipient’s participation in the Plan, including any requisite transfer of such
Data as may be required to a broker or other third party with whom the Recipient
may elect to deposit any Shares. The Recipient understands that the Data will be
held only as long as is necessary or appropriate to implement, administer, and
manage the Recipient’s participation in the Plan. The Recipient understands that
he may, at any time, view the Data, request additional information about the
storage and processing of the Data, require any necessary amendments to the
Data, or refuse or withdraw the consents herein in writing, in any case without
cost, by contacting his local human resources representative. The Recipient
understands that refusal or withdrawal of consent may affect the Recipient’s
ability to participate in the Plan. For more information on the consequences of
refusal to consent or withdrawal of consent, the Recipient understands that he
may contact his local human resources representative.


9.13Section 409A. It is the intention of the parties that the provisions of this
Agreement comply with the requirements of the short-term deferral exception of
Section 409A of the Code and Treasury Regulations Section 1.409A-1(b)(4).
Accordingly, to the extent there is any ambiguity as to whether one or more
provisions of this Agreement would otherwise contravene the requirements or
limitations of Section 409A of the Code applicable to such short-term deferral
exception, then those provisions shall be interpreted and applied in a manner
that does not result in a violation of the requirements or limitations of
Section 409A of the Code and the Treasury Regulations thereunder that apply to
such exception. Notwithstanding anything to the contrary in the Plan or this
Agreement, in no event shall any liability for failure to comply with the
requirements of Section 409A of the Code be transferred from the Recipient or
any other individual to the Company or any of its Affiliates or any of their
respective employees or agents pursuant to the Plan, this Agreement or
otherwise.







--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement or caused this Agreement to be executed and delivered by their
authorized representatives as of the date first above written.




SYNIVERSE CORPORATION


By:                        
Name: James A. Attwood, Jr.
Title: Chairman




RECIPIENT




By:                        
Name:






 
 





--------------------------------------------------------------------------------







EXHIBIT A


CONSENT
As the undersigned spouse of the Recipient, I hereby acknowledges that I have
read that certain Restricted Stock Unit Award Agreement by and between my spouse
and the Company and dated as of ________, 2016 (the “Restricted Stock Unit
Agreement”), the Plan and the Stockholders Agreement (collectively, the
“Agreements”), and that I understand their contents. I am aware that the
Agreements provide for the repurchase of the Shares issuable thereunder under
certain circumstances and impose other restrictions on the transfer of such
Shares. I agree that my spouse's interest in such Shares are subject to the
Agreements and any interest I may have in such Shares shall be irrevocably bound
by the Agreements and further that my community property interest, if any, shall
be similarly bound by the Agreements.
I am aware that the legal, financial and other matters contained in the
Agreements are complex and I am free to seek advice with respect thereto from
independent counsel. I have either sought such advice or determined after
carefully reviewing the Agreements that I will waive such right.
Capitalized terms used in this consent and not defined herein shall have the
meanings given to such terms in the Restricted Stock Unit Agreement.


                            
Spouse
    
                            
Witness





--------------------------------------------------------------------------------







EXHIBIT B


Section 2870 of the California Labor Code
As of the Grant Date, Section 2870 of the California Labor Code is as follows:
(a)    Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facili-ties, or trade secret information except for those inventions
that either:
(1)    Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or
(2)    Result from any work performed by the employee for the employer.
(b)    To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.





--------------------------------------------------------------------------------







765 Illinois Compiled Statutes 1060
As of the date of this Agreement, 765 Illinois Compiled Statutes 1060 is as
follows:
(1)     A provision in an employment agreement which provides that an employee
shall assign or offer to assign any of the employee's rights in an invention to
the employer does not apply to an invention for which no equipment, supplies,
facilities, or trade secret information of the employer was used and which was
developed entirely on the employee's own time, unless (a) the invention relates
(i) to the business of the employer, or (ii) to the employer's actual or
demonstrably anticipated research or development, or (b) the invention results
from any work performed by the employee for the employer. Any provision which
purports to apply to such an invention is to that extent against the public
policy of this State and is to that extent void and unenforceable. The employee
shall bear the burden of proof in establishing that his invention qualifies
under this subsection.
(2)     An employer shall not require a provision made void and unenforceable by
subsection (1) of this Section as a condition of employment or continuing
employment. This Act shall not preempt existing common law applicable to any
shop rights of employers with respect to employees who have not signed an
employment agreement.
(3)     If an employment agreement entered into after January 1, 1984, contains
a provision requiring the employee to assign any of the employee's rights in any
invention to the employer, the employer must also, at the time the agreement is
made, provide a written notification to the employee that the agreement does not
apply to an invention for which no equipment, supplies, facility, or trade
secret information of the employer was used and which was developed entirely on
the employee's own time, unless (a) the invention relates (i) to the business of
the employer, or (ii) to the employer's actual or demonstrably anticipated
research or development, or (b) the invention results from any work performed by
the employee for the employer.











